Title: From Thomas Jefferson to Enoch Edwards, 30 December 1793
From: Jefferson, Thomas
To: Edwards, Enoch



Dear Sir
Philadelphia. Dec. 30. 1793.

I have to acknolege the receipt of your two favors of July 30. and Aug. 16. and to thank you for the information they contained. We have now assembled a new Congress, being a fuller and more equal representation of the people, and likely I think to approach nearer to the sentiments of the people in the demonstration of their own. They have the advantage of a very full communication from the Executive of the ground on which we stand with foreign nations. Some very unpleasant transactions have taken place here with Mr. Genet, of which the world will judge, as the correspondence is now in the press; as is also that with Mr. Hammond on our points of difference with his nation. Of these you will doubtless recieve copies. Had they been out yet, I should have had the pleasure of sending them to you, but tomorrow I resign my office, and two days after set out for Virginia where I hope to spend the remainder of my days, in occupations infinitely more pleasing than those to which I have sacrificed 18. years of the prime of my life; I might rather say 24. of them.—Our campaign against the Indians has been lost by an unsuccessful effort to effect peace by treaty which they protracted till the season for action was over. The attack brought on us from the Algerines is a ray from the same center. I believe we shall endeavor to do ourselves justice in a peaceable and rightful way. We wish to have nothing to do in the present war; but if it is to be forced upon us, I am happy to see in the countenances of all but our paper men a mind ready made up to meet it unwillingly indeed, but perfectly without fear. No nation ever strove more than we have done to merit the peace of all by the most rigorous impartiality to all.—Sr. John Sinclair’s queries shall be answered from my retirement. I am with great esteem Dear Sir your most obedt. servt

Th: Jefferson

